In re Lionel Jackson; Plaintiff; applying for motion to enforce this Court’s Order dated April 4, 1997; Parish of Jefferson, 24th Judicial District Court, Division “N”, No. 94-6931; to the Court of Appeal, Fifth Circuit, Nos. 96-KW-0764, 96-KW-0765, 97-KW-0015.
Writ granted. The district court is ordered to comply with this Court’s earlier order, see State ex rel. Jackson v. State, 97-0681 (La. 4/4/97), 692 So.2d 409, within thirty days. The district court is further ordered to provide this Court with proof of compliance.
CALOGERO, C.J., not on panel.